Citation Nr: 1103707	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include anxiety disorder not otherwise specified, depressive 
disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to February 
1969, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In that decision, the RO denied entitlement to service 
connection for PTSD, anxiety, and major depression.  Jurisdiction 
over the Veteran's claim has remained with the RO in Louisville, 
Kentucky.
	
In March 2008, the Veteran testified at a hearing before a local 
hearing officer at the RO and a transcript of that hearing has 
been associated with his claims folder.

In his April 2007 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge.  In July 
2009, the Veteran was notified that a videoconference hearing had 
been scheduled for a date in September 2009.  He failed to appear 
for this hearing.  To the Board's knowledge, he has offered no 
explanation as to why he failed to appear for the scheduled 
hearing.  Accordingly, the Board will proceed to a decision on 
this appeal as if the Veteran's hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Veteran's medical records reveal that he has been diagnosed 
as having various psychiatric disabilities.  For example, an 
August 2008 examination report from Mountain Comprehensive Care 
Center and a September 2010 VA examination report indicated 
diagnoses of PTSD, depressive disorder not otherwise specified, 
and anxiety disorder not otherwise specified.  Thus, current 
psychiatric disabilities have been demonstrated.

Furthermore, the evidence reflects that the Veteran has reported 
various in-service stressors, including combat related stressors 
and a personal assault.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2010). 

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 
(f)(3)  If a stressor claimed by a veteran is 
related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with 
the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened 
death or serious injury, or a threat to the 
physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.
Id. at 39852.

A determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that fact, 
and there is no specific limitation of the type or form of 
evidence that may be used to support such a finding. VAOPGCPREC 
12-99 (1999).  Evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types of 
evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that receiving enemy fire or firing on an enemy can 
constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).  However, the fact that a veteran engaged 
in a particular military operation does not, by itself, establish 
that he engaged in combat.  VAOPGCPREC 12-99 (1999).  

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate his account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id. 

The in-service stressors reported by the Veteran include the 
following: being sexually assaulted in 1964 while stationed in 
Homestead, Florida, experiencing incoming enemy fire while 
landing in Saigon after arriving in Vietnam in April 1966 and 
while flying from Saigon to Cam Ranh Bay, setting up a perimeter 
and witnessing combat due to the close proximity of enemy forces 
while performing "civic action" at a village west of Phan Rang, 
having soldiers' weapons taken from them and locked up due to 
unauthorized use, witnessing aircraft crashes, witnessing the 
death of a friend when he fell from a truck, and being pinned 
down by enemy forces and subsequently rescued in December 1966 or 
January 1967.

The Veteran was afforded a VA psychiatric examination in 
September 2010.  He was diagnosed as having depressive disorder 
not otherwise specified and anxiety disorder not otherwise 
specified.  The psychologist who conducted the examination opined 
that the Veteran's psychiatric problems appeared to be primarily 
of a depressive nature, although there were a few anxiety 
symptoms that caused clinically significant impairment.  He 
reasoned that some of the Veteran's depressive symptoms appeared 
to have been confused for PTSD in the past.  For example, he 
reported intrusive thoughts, but ruminated over them in a 
depressive fashion rather than avoiding them in a PTSD-like 
fashion.  Also, none of his anxiety symptoms appeared 
definitively associated with trauma.  His claimed stressors 
potentially related to a fear of hostile military or terrorist 
activity did not appear to meet DSM-IV-TR stressor criteria.  
Also, several claimed stressors pertaining to specific acts of 
aggression or accidents did not appear to meet the stressor 
criterion.

The examiner further reasoned that the Veteran's psychiatric 
problems were confounded by an alcohol problem that dated back to 
service and appeared to be a primary disorder.  However, it was 
unclear to what extent the alcohol abuse caused his depression.  
Also, the Veteran had not sought any mental health treatment 
between his discharge in 1969 and 2004.

The examiner also opined that the Veteran's disciplinary actions 
during service did not appear to have been appropriately timed to 
support his reports of an alleged sexual assault in 1964.

The examiner concluded that he was unable to state with any 
certainty that the Veteran's current psychiatric disabilities 
were related to his reported in-service stressors without 
resorting to mere speculation.  No further explanation or 
reasoning for this conclusion was provided.

In October 2010, the examiner who conducted the September 2010 VA 
examination re-reviewed the Veteran's claims file.  He opined 
that the evidence of record did not appear consistent with the 
occurrence of a personal assault.  This opinion was based on the 
fact that the Veteran consumed alcohol prior to military service 
and that he reported a gradual increase in alcohol consumption 
while stationed in Florida, as opposed to being significantly 
influenced by a significant event such as a sexual assault.  
Thus, it was not likely ("less likely than not") that alcohol 
abuse was a marker of personal assault.  Furthermore, the 
disciplinary events noted in the evidence of record occurred 
later in service.  Thus, there were no markers of sexual assault 
in service.

The examiner also again opined that it was not possible to 
determine the causes of the Veteran's current psychiatric 
disabilities without resorting to mere speculation.  No further 
explanation or reasoning was provided.

Although the examiner provided detailed explanations for his 
opinions that the Veteran did not have PTSD and that his behavior 
in service did not support his reports of a sexual assault, his 
opinions that he was unable to determine the etiology of the 
Veteran's currently diagnosed psychiatric disabilities without 
resorting to speculation were unaccompanied by any further 
explanation or reasoning.  

An examiner's report that he or she cannot provide an opinion 
without resort to speculation is inadequate unless the examiner 
provides a rationale for that statement.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010) (holding that when an examiner is unable 
to offer an etiological opinion "without resort to 
speculation," such an opinion will be considered inadequate 
except where required information is missing or can no longer be 
obtained or current medical knowledge yields multiple possible 
etiologies with none more likely than not the cause of the 
claimed disability).

Thus, a remand is necessary to obtain an adequate medical opinion 
as to the etiology of the Veteran's currently diagnosed 
psychiatric disabilities.

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (1) (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. 
App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

The VA adjudication manual instructs that requests for stressor 
verification must include, among other things, a two-month 
specific date range during which the claimed stressors occurred.  
See M-21, Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  
The most recent rewrite of the manual retains this requirement.  
See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) 
(Sept. 29, 2006) (indicating that information in requests to 
JSRRC should include month and year during which the stressful 
event occurred and noting that JSRRC will research records dated 
30 
days before and 30 days after).

In November 2005, the RO issued a formal finding of a lack of 
information required to verify the Veteran's claimed stressors.  
Therefore, the U.S. Army and Joint Services Records Research 
Center (JSRRC) was not contacted.  However, an October 2007 
treatment note from Mountain Comprehensive Care Centers was 
subsequently received which reveals that the Veteran reported the 
in-service stressor of being pinned down by enemy forces and 
subsequently rescued in December 1966 or January 1967.  
Furthermore, the Veteran has reported that he experienced 
incoming enemy fire while landing in Saigon after arriving in 
Vietnam in April 1966. 

The Veteran's service personnel records reveal that he served 
with Battery B, 6th Battalion, 71st Artillery in Vietnam from 
April 1966 to November 1967.  In light of this stressor 
information, a remand is also required to attempt to verify the 
Veteran's claimed in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the claimed in-
service stressors for which there is 
sufficient information to make an inquiry, 
to include dates and assigned units. Such 
in-service stressors include being pinned 
down by enemy forces and subsequently 
rescued in December 1966 or January 1967 
and receiving enemy fire while landing in 
Saigon in April 1966.  This summary, along 
with a copy of the Veteran's DD Form 214 
and any pertinent service personnel records 
should be sent to the JSRRC.  

2.  After any information received from 
JSRRC has been associated with the 
Veteran's claims folder, ask the examiner 
who conducted the September 2010 VA 
psychiatric examination to review the 
claims folder, including this remand, and 
provide an opinion as to the etiology of 
the Veteran's current psychiatric 
disability.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any of the Veteran's current 
psychiatric disabilities had their onset in 
service, are related to his reported in-
service stressors, or are otherwise 
etiologically related to his service.  

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of PTSD, 
the examiner should specify the stressors 
supporting the diagnosis.  If any 
supporting stressor consists of an in-
service personal assault, the examiner 
should provide an opinion as to whether 
there is evidence of behavior changes in 
response to the stressor.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, the examiner should explain 
why this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for psychiatric 
symptoms in the Veteran's service treatment 
records cannot, standing alone, serve as 
the basis for a negative opinion.

The examiner is advised that the Veteran is 
competent to report in-service combat, his 
symptoms and history, and such reports must 
be considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

If the examiner who conducted the September 
2010 VA psychiatric examination is 
unavailable or otherwise unable to provide 
the requested opinions, the Veteran should 
be afforded a new VA examination to obtain 
the necessary opinions.

3.  The Agency of Original Jurisdiction 
(AOJ) should review the opinion/examination 
report to ensure that it contains the 
information and opinions requested in this 
remand and is otherwise complete.  If any 
benefit on appeal remains denied, the AOJ 
should issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



